

115 HJ 103 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of Labor relating to “Improve Tracking of Workplace Injuries and Illnesses”.
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 103IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Gibbs (for himself, Mr. Gosar, and Mr. Loudermilk) submitted the following joint resolution; which was referred to the Committee on Education and the WorkforceJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Department of Labor relating to Improve Tracking of Workplace Injuries and Illnesses.
	
 That Congress disapproves the rule submitted by the Department of Labor relating to Improve Tracking of Workplace Injuries and Illnesses (81 Fed. Reg. 29624 (May 12, 2016)), and such rule shall have no force or effect. 